Title: To George Washington from Benjamin Lincoln, 3 April 1799
From: Lincoln, Benjamin
To: Washington, George



Boston [April] 3d 1799

I received yesterday, My Dear General, your favour of the 17th Ulto—I have seen the Manufacturer of Glass and have given to him the different sizes you have written for and the Number of each. He cannot accomodate you, at this moment, with the largest panes of the best kind of Glass he therefore wishes three week in which time he will have the whole ready boxed for Shiping; After I [s]hall embrace the earliest opportunity of forwarding it.
I conversed respecting the place of payment thereon, found that if the money should be paid at Baltimore it would be equal to its being paid here. With the Acct you will have the name of the house there to which it is to be paid. With the greatest esteem I am my dear General your most obedient servant

B. Lincoln

